UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HAROLD WILLIAMSON,
Plaintiff-Appellant,

v.

THOMAS P. COPPINGER; DAVID WASLO
SHARP; JASON MERSON, All of the
above individually and as a State
Trooper for the State of Maryland;
VALERIE SHARP,                                                      No. 97-1311
Defendants-Appellees,

and

GUY E. GUYTON; ROBERT L.
SCRUGGS, All of the above
individually and as a State Trooper
for the State of Maryland,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-95-1281-L)

Submitted: June 2, 1998

Decided: August 31, 1998

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Byron L. Warnken, Joe Freeman Shankle, LAW OFFICES OF BON-
NIE L. WARNKEN, Baltimore, Maryland, for Appellant. J. Joseph
Curran, Jr., Attorney General of Maryland, Andrew H. Baida, Assis-
tant Attorney General, Margaret Witherup Tindall, Staff Attorney,
Baltimore, Maryland; Richard M. Kastendieck, Assistant Attorney
General, Pikesville, Maryland; Randolph Carl Knepper, LEVIN &
GANN, P.A., Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Harold Williamson appeals from the district court's
order granting the Defendants' motions for summary judgment on his
complaint filed pursuant to 42 U.S.C. § 1983 (1994).1 Finding no
reversible error, we affirm.

In late February 1992, Defendant Valerie Sharp reported to Mary-
land State Police ("MSP") that there were at least three attempts to
break into her home the previous evening while she was home alone.2
She also reported receiving anonymous phone calls later in the eve-
ning, from someone who disguised his voice, referring to the
attempted break-ins, threatening to kill her and her husband, and
threatening to sexually assault her. During the initial interview, the
trooper taking the report asked Valerie and David Sharp to identify
anyone who might have a motive to harm them. Although Williamson
_________________________________________________________________
1 Williamson also raised several state law claims in his complaint.
However, he does not appeal the district court's disposition of these
claims.
2 Valerie Sharp is married to Defendant MSP trooper David Sharp.

                    2
was identified as one of Valerie Sharp's former boyfriends, both
Sharps stated that they did not think he was responsible for the phone
calls or attempted break-ins.3 MSP investigators went to the Sharps'
home and retrieved approximately twenty-six latent fingerprints from
the outside of the home.

Within a few days, investigators identified approximately a dozen
potential suspects, including Williamson.4 Fingerprints for most of the
suspects were available through the criminal justice system. William-
son's fingerprints were not available through this system, and Cop-
pinger and Merson requested them from the DEA.5 In response to
DEA questions, Coppinger and Merson discussed the nature of their
investigation and stated that they were requesting fingerprints to elim-
inate potential suspects.

Shortly after receiving the request for his fingerprints, the DEA
notified Williamson that his appointment was on hold and that the
DEA was conducting another investigation into his background as a
result of the MSP investigation. DEA agents interviewed the Sharps,
Coppinger, and Williamson. After conducting its investigation, the
DEA rescinded Williamson's appointment.

The Sharps reported several other instances of harassment over the
next several months. Eventually, Coppinger became concerned about
_________________________________________________________________
3 Valerie Sharp and Williamson dated for approximately four years
until Valerie Sharp ended the relationship. Williamson had recently
received an appointment as a special agent with the Drug Enforcement
Administration ("DEA") and was scheduled to report for basic training
in March. Both Sharps initially stated that they did not think Williamson
would jeopardize his appointment by committing the acts in question.
4 Approximately four days after the initial interview, Defendants Cop-
pinger and Merson conducted a more in-depth interview of Valerie
Sharp. During this interview, Valerie Sharp recounted several instances
of unwanted contact with Williamson after their break-up.
5 Contrary to Williamson's assertions, investigators requested finger-
prints for nine other suspects prior to requesting Williamson's. Finger-
prints for another suspect were requested later in the investigation. One
of the sets of fingerprints requested belonged to a Howard County police
officer who had had a disagreement with David Sharp.

                    3
inconsistencies in the reports made by Valerie Sharp, and he asked
her to take a polygraph examination. The test indicated that Valerie
Sharp was deceptive as to at least one reported instance of harass-
ment. Ultimately, the investigation was terminated due to concerns
about Valerie Sharp's credibility. No charges were ever brought
against any suspect, and MSP officials notified the DEA that Wil-
liamson was no longer a suspect.

In his complaint, Williamson alleged that the Defendants conspired
to deprive him of his employment opportunity with the DEA. The dis-
trict court granted the Defendants' motions for summary judgment on
the grounds that the MSP Defendants were entitled to qualified immu-
nity and that there was no evidence that Valerie Sharp conspired with
the other Defendants.6

Summary judgment is appropriate when there is "no genuine issue
of material fact," given the parties' burdens of proof at trial. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Fed. R. Civ. P.
56(c). In determining whether the moving party has shown that there
is no genuine issue of material fact, we must assess the factual evi-
dence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. See Ross v. Communications Sat-
ellite Corp., 759 F.2d 355, 364 (4th Cir. 1985). We review a grant of
summary judgment de novo. Higgins v. E.I. DuPont de Nemours &
Co., 863 F.2d 1162, 1167 (4th Cir. 1988). In the present case, we find
that the district court properly granted Defendants' motions.

Police officers performing discretionary functions are entitled to
qualified immunity from suits filed pursuant to§ 1983, unless they
"engaged in conduct that violates clearly established constitutional
rights of which a reasonable person would have known." Pritchett v.
Alford, 973 F.2d 307, 312 (4th Cir. 1992) (citation omitted). The
reviewing court must focus on the objective reasonableness of the
officers' actions under the circumstances present at the time of the
alleged violation. See Torchinsky v. Siwinski , 942 F.2d 257, 261 (4th
Cir. 1991). Williamson alleges that Defendants knew or should have
known that contacting the DEA for his fingerprints and informing the
_________________________________________________________________
6 Such a conspiracy could make her a state actor for purposes of
§ 1983. See Dennis v. Sparks, 449 U.S. 24, 27 (1980).

                     4
DEA that he was a potential suspect in a criminal investigation would
result in his being denied appointment as a special agent. We dis-
agree.

MSP investigators were faced with an individual who was making
serious threats against a state trooper and his wife and who obviously
knew where the victims lived, knew their telephone numbers (includ-
ing Valerie Sharp's cellular phone number), and had a basic knowl-
edge of their daily activities. We find that the district court correctly
concluded that no reasonable juror could fail to find that the actions
of the MSP investigators were objectively reasonable. While David
and Valerie Sharp may not have initially suspected Williamson, we
find, and Williamson concedes, that it was reasonable for investiga-
tors to suspect a former boyfriend in a stalking case. We further find
that it was not unreasonable for investigators to request Williamson's
fingerprints from the DEA. Since most of the other suspects had crim-
inal records, their fingerprints were readily available. There was no
evidence that Williamson had a criminal record, however, so request-
ing his fingerprints from the DEA was the most efficient method of
obtaining them.7 In addition, the record shows that MSP investigators
only informed the DEA that Williamson was a potential suspect in
response to DEA questions, and even then they told the DEA that the
request was for the purpose of eliminating potential suspects.8

Finally, we find that Williamson failed to show that Valerie Sharp
conspired with the other Defendants, making her a state actor under
§ 1983. Williamson's allegations are highly speculative; supported
only by the fact that Valerie Sharp reported incidents of harassment
and because the investigation was eventually terminated due to con-
cerns about her credibility and her reluctance to cooperate with officials.9
_________________________________________________________________
7 Williamson alleges that Coppinger and Merson should have asked
him to come into their office and be fingerprinted. We disagree and find
that a reasonable officer in Defendants' position might not want to alert
a potential suspect that he was under investigation. See Torchinsky, 942
F.2d at 263-64.
8 Since we find that Defendants' actions were objectively reasonable,
we decline to address the issue of whether Williamson had a clearly
established constitutional right in his potential employment with the
DEA.
9 See Lugar v. Edmonson Oil Co. , 457 U.S. 922, 939 n.21 (1982)
(merely furnishing information to police is insufficient to establish a con-

                     5
Williamson also relies on the fact that Valerie Sharp stated that she
did not think he was involved during the first interview, but changed
her opinion during the second interview. Despite his conclusory alle-
gations, Williamson provides no evidence to support his theory that
Defendants met between the two interviews to get Valerie Sharp to
change her story. To the contrary, the record shows that the second
interview was simply more comprehensive than the first. Moreover,
it was Coppinger who began to doubt Valerie Sharp's credibility, ask-
ing her to take a polygraph examination, and he was the one who ulti-
mately recommended that the investigation be terminated.

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED
_________________________________________________________________
spiracy, converting a private citizen into a state actor for purposes of
§ 1983).

                    6